


115 HRES 460 EH: Requesting the Secretary of the Interior to recognize the rich history of the logging industry and the importance of lumberjack sports by adding the Lumberjack Bowl to the National Register of Historic Places.
U.S. House of Representatives
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
2d Session
H. RES. 460
In the House of Representatives, U. S.,

September 25, 2018

RESOLUTION
Requesting the Secretary of the Interior to recognize the rich history of the logging industry and the importance of lumberjack sports by adding the Lumberjack Bowl to the National Register of Historic Places.

 
Whereas the Lumberjack World Championships began in 1960 as a tribute to the rich history of the logging industry across the United States, and particularly in Wisconsin; Whereas the Lumberjack World Championships occur annually in Hayward, Wisconsin, the biggest small town in America, which is renowned for its history and beauty; 
Whereas the Lumberjack Bowl has hosted the Lumberjack World Championships for decades, thereby drawing economic activity in the Hayward area; Whereas hundreds of volunteers from Sawyer County work tirelessly to make the competition a world class event for thousands of spectators every July; 
Whereas this year’s competition will showcase over 100 athletes across 21 unique events that demonstrate the skills, abilities, and grit of the old-time lumberjacks; Whereas lumberjack sports continue to increase in popularity, with loyal fans and competitors from across the globe; 
Whereas many universities across the United States have woodsmen or lumberjack teams that compete at the collegiate level; Whereas the Lumberjack Bowl was formerly a holding pond for the North Wisconsin Lumber Company; 
Whereas the North Wisconsin Lumber Company Office in Hayward, Wisconsin, was added to the National Register of Historic Places on May 7, 1980; Whereas listing on the National Register of Historic Places drives tourism to communities and further denotes the cultural significance of a structure; and 
Whereas the Lumberjack Bowl still hosts all the events for the Lumberjack World Championships, including men’s and women’s logrolling, chopping, pole climbing, boom running, and sawing: Now, therefore, be it  That the House of Representatives requests that the Secretary of the Interior add the Lumberjack Bowl, the site of the Lumberjack World Championships, to the National Register of Historic Places.  

Karen L. Haas,Clerk.
